


Exhibit 10.4
ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT




For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, STEADFAST ASSET HOLDINGS, INC., a California corporation
(“Assignor”), hereby assigns to SIR SONOMA GRANDE, LLC, a Delaware limited
liability company (“Assignee”), all of Assignor’s rights and obligations under
and in regard to that certain Purchase and Sale Agreement dated February 15,
2012 (as may be amended, the “Purchase Agreement”), between Sonoma Grande Tulsa,
LLC, a Delaware limited liability company (“Seller”) and Assignor for the
purchase and sale of that certain real property located in Tulsa, Oklahoma, as
more particularly described in Exhibit A attached hereto (the “Property”).


Assignee hereby agrees to and shall assume, perform and be fully responsible for
the performance of all of the obligations of Assignor under the Purchase
Agreement.


All of the provisions, covenants and agreements contained in the Assignment
shall extend to and be binding upon the respective legal representatives,
successors and assigns of Assignor and Assignee. This Assignment represents the
entire agreement between Assignor and Assignee with respect to the subject
matter of the Assignment , and all prior or contemporaneous agreements regarding
such matters are hereby rendered null and void and of no force and effect.


(SIGNATURES APPEARS ON FOLLOWING PAGE)



1

--------------------------------------------------------------------------------








WITNESS THE EXECUTION HEREOF, as of this May 24, 2012.




ASSIGNOR:


STEADFAST ASSET HOLDINGS, INC.,
a California corporation


                        
By:
/s/ Ana Marie del Rio
 
Ana Marie del Rio
 
Vice President



                    
ASSIGNEE:


SIR SONOMA GRANDE, LLC
an Delaware limited liability company


By:     Steadfast Income Advisor, LLC,
a Delaware limited liability         
company, its Manager
                            
                            
By:
/s/ Kevin J. Keating
 
Kevin J. Keating
 
Chief Accounting Officer


















2

--------------------------------------------------------------------------------




Exhibit A


DESCRIPTION OF THE LAND




Tract 1:


Lot 1, Block 1, Sonoma Grande, a subdivision in the City of Tulsa, Tulsa County,
Oklahoma, according to the recorded Plat No. 6216.


Tract 2:


The non-exclusive easement for the purpose of providing all emergency and
governmental vehicles and equipment access appurtenant to Tract 1 over and
across portions of the following described property, as set forth in the
Declaration of Covenants, Conditions and Restrictions recorded as Document
No. 2011071534: Lot 2, Block 1, Sonoma Grande, a subdivision in the City of
Tulsa, Tulsa County, Oklahoma, according to the recorded Plat No. 6216









3